                          Case 18-21655-AJC       Doc 54    Filed 06/20/19    Page 1 of 2




           ORDERED in the Southern District of Florida on June 19, 2019.




                                                               A. Jay Cristol, Judge
                                                               United States Bankruptcy Court
_____________________________________________________________________________
                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                            MIAMI DIVISION

          IN RE:                                                     CASE NO. 18-21655-AJC

          PATRICIA E. SABBAT,                                        Chapter 13

                   Debtor.
                                         /

                      AGREED ORDER SUSTAINING WELLS FARGO BANK N.A.’S
                   OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN

                   THIS CASE came before the Court on June 18, 2019 upon the Objection to Confirmation

          of Debtor’s Chapter 13 Plan [Doc. 32] filed by Wells Fargo Bank, N.A., its successors and/or

          assigns, (“Secured Creditor”). By submission of this order for entry, the submitting counsel

          represents that the opposing party consents to its entry. The Court having been advised that the

          parties have consented to the terms of this Order, and being otherwise more fully advised in the

          premises

                   It is ORDERED as follows:

                   Secured Creditor’s Objection to Confirmation is SUSTAINED. Debtor is directed to file
               Case 18-21655-AJC         Doc 54     Filed 06/20/19     Page 2 of 2




an amended Plan by July 2, 2019 to change the treatment of Secured Creditor pursuant to the

Mortgage Modification Mediation procedures.

                                               ###
Order submitted by:
Patrick Hruby, Esq.
Attorney for Secured Creditor
Brock & Scott, PLLC
2001 Northwest 64th Street, Suite 130
Fort Lauderdale, FL 33309
Phone: (954) 618-6955
Fax: (954) 618-6954
Floridabklegal@Brockandscott.com

Patrick Hruby, Esq. is directed to serve copies of this order on the parties listed below and file a
certificate of service.

Patricia E. Sabbat
1006 NE 203rd Lane
Miami, FL 33179

Owei Z Belleh
The Belleh Law Group PLLC
2525 Embassy Drive, Suite 2
Cooper City, FL 33026

Nancy K. Neidich
P.O. Box 279806
Miramar, FL 33027

Office of the US Trustee
51 S.W. 1st Avenue
Suite 1204
Miami, FL 33130
